 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 1 of 8 PageID #: 78




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     MARTINSBURG DIVISION

MARIAH NORTON,

                        Plaintiff,                   CaseNo.:3:18-CV-173

                V.                                   Judge Gina M. Groh

1863 PAC,LTD.,etal.,

                        Defendants.


 DEFENDANT 1863 PAC.LTD.'S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                            PURSUANT TO FED. R. CIV.P. 12(bJ(6)


  1.    INTRODUCTION

        Defendant 1863 PAC, LTD.'s ("1863 PAC") Motion to Dismiss Plaintiffs Amended

Complaint argues the Amended Complaint, which was filed without any pre-suit investigation,

fails to state a claim because it relies on legal conclusions regarding the use of an automatic

telephone dialing system (also known as an ATDS, hereinafter referred to as an "autodialer").

(ECFNo. 14).

        The core question is whether the Amended Complaint contains sufficient factual

allegations sufficient to state a plausible claim for relief. Ashcroft v. Iqbal,556 U.S.662,679,129

S. Ct. 1937, 1950 (2009). The answer is no. This answer is supported by the authorities both in

1863 PAC's Motion to Dismiss ^id Plaintiffs Opposition(ECF No, 15). Plaintiffs Opposition

relies on two cases,' which both turned on a key fact that Plaintiff has not(and cannot) allege here




'Collins V. Travel, Entm't & Mktg., Ltd. Liab. Co., No. 16-cv-2796,2017 U.S. Dist. LEXIS 3255(N.D. 111.
Jan. 10,2017)and Maier v. J. C. Penney Corp.,No. 13cv0163 - lEG(DHB),2013 U.S. Dist. LEXIS 84246
(S.D. Cal.Junel3,2013).
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 2 of 8 PageID #: 79




- that the text message was sent using a Short Message Service("SMS")code.^ Here, the single

text message sent to Plaintiff was not sent via a SMS short code; instead, a full 10-digit telephone

number sent the message . (PPs 0pp., p. 2). Tellingly, Plaintiffs Opposition fails to disclose the

crucial role SMS short codes played in both Collins and Maier.

       Regardless of the lack of any pre-suit investigation (a fact Plaintiffs Opposition does not

deny), ignoring a sworn declaration, or misrepresenting key authorities, the bottom line is that

Plaintiffs Amended Complaint fails to state a claim. 1863 PAC's Motion to Dismiss should be

granted.

 II.   LAW AND ARGUMENT

           A. The Amended Complaint Fails To State A Claim Under The Well-
              Estahlished "Plausibility" Standard.

       Plaintiff has failed to meet its pleading burden under Twombly. Under Twombly, the

"formulaic recitation of the elements of a cause of action will not do . . .[T]he pleading must

contain something more ... than ... a statement of facts that merely creates a suspicion [of] a

legally cognizable right ofaction." BellAtl. Corp. v. Twombly^ 550 U.S.544,555(2007). "Where

a complaint pleads facts that are 'merely consistent with' a defendant's liability, it 'stops short of

the line between possibility and plausibility of'entitlement to relief.'" Ashcroft v. IqbaU 556 U.S.

662, 679, 129 S. Ct. 1937, 1950 (2009). Plaintiffs Amended Complaint offers only possibility,

not plausibility. Indeed, given the text was not sent using a SMS short code. Plaintiffs autodialer

"allegation" is implausible, even ifone ignores the declaration attached to Plaintiffs Opposition.




^ A "short code" is a special telephone number, shorter than a standard telephone number, used to send
Short Message Service ("SMS") messages, i.e., text messages. Reynolds v. Geico Corp., No. 2:16-cv-
01940-SU, 2017 U.S. Dist. LEXIS 28867, at *2 n.l (D. Or. Mar. 1, 2017). For example, the "from" field
ofthe message could have the SMS short code number as 77893. Kramer v. Autobytel, Inc., 759 F. Supp.
2d 1165, 1167(N.D. Cal. 2010).
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 3 of 8 PageID #: 80




       Plaintiffs Opposition's argument that the Amended Complaint states a claim relies on two

cases, Collins v. Travel, Entm't & Mktg., Ltd. Liah. Co. and Mater v. J. C. Penney Corp. Both

cases, however, show how the autodialer allegation is deficient because the cases cite and rely

upon the use ofa SMS short code. Plaintiffs Opposition omits this critical element in representing

these cases, presumably because the text sent to Plaintiff came from a full 10-digit telephone

number, not a SMS short code. (Pi's 0pp., p. 2)(text came from phone number 304-451-9129).

       When analyzing Collins, Plaintiffs Opposition states,"Specifically, among other facts,the

court cited the fact that the messages 'were generic and not aimed at plaintiff personally,' and that

the message was sent 'en masse.'" (EOF No. 15, pg. 6). Plaintiffs Opposition, however, omits

the "other facts" to give the impression the Collins plaintiff only plead that the text message was

generic. The Collins court actually stated:

       Plaintiff also provides specific factual details concerning the messages he received.
       The messages were generic and aimed not at Plaintiff personally, but at a large
       group of potential customers .... They [did] not provide any way for Plaintiff to
       reach a human,^ but instead were sent from an SMS 'short code' .... Plaintiff
       also alleges more generally that spam now comes in the 'form of unwanted text
       messages of all kinds,' and that this is why the FCC decided to promulgate rules
       requiring senders ofSMS message advertisements ... to obtain recipients' express
       written consent prior to sending such messages. All of these allegations plausibly
       suggest that Defendant's messages to Plaintiff came from an ATDS.

Collins, 2017 U.S. Dist. LEXIS 3255, at *12(emphasis added).

        Similarly, when analyzing Maier, Plaintiff stated,"A district court in California reached a

similar result where, as here, the plaintiff alleged receipt of only one unsolicited text message."

(ECF No. 15, pg. 7). Again,that analysis is misleading. In Maier, the court stated;

        Plaintiff specifically asserts that she received the following text message content
        from Short Message Service ("SMS") short code 527-365 . . . Plaintiff
        supplements her ATDS allegation with a factual allegation of the specific content
        ofthe text message and the number from which it was received.

^ See also Lansing Declaration ^^13, 9-10)(stating Plaintiff would have received a response from a human
if she replied). (ECF No. 15-2).
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 4 of 8 PageID #: 81




Maier, 2013 U.S. Dist. LEXIS 84246, at *1-2,11. The Maier plaintiff did not only allege receipt

of one unsolicited text message, she alleged multiple facts, including that she received the text

from a SMS short code.

        A pleading that offers "labels and conclusions" or "a formulaic recitation of the elements

ofa cause ofaction will not do."Iqbal,556 U.S. at 677-78. The Amended Complaint contains the

bare legal conclusion that 1863 PAC "caused an unsolicited text message and graphic

advertisement to be transmitted to plaintiffs cellular phone and other potential voters* cellular

phones through...an [autodialer]. The advertisement promoted Riley Moore, a state legislative

candidate for office." (Am. Compl. H 11). In other words. Plaintiff received a text message.

Either it was sent by an autodialer or it was not. But Plaintiff does not allege any specific facts

that move the autodialer allegation from "possible" to "plausible." In both Collins and Maier^ the

text was sent via a SMS short code, and that fact was critical to the courts* holdings that the

plaintiffs stated a claim. Here,Plaintiff did not, and cannot, make that factual allegation.'*
        Although a plaintiffs burden to allege the use of an autodialer is not a heavy one,'^some

level offactual allegation is required. Musenge v. SmartWay ofthe Carolinas, LLC, No. 3:15-cv-

153-RJC-DCK,2018 U.S. Dist. LEXIS 158044,at *7(W.D.N.C. Sep. 17,2018). Plaintiff has not

met that burden. Clayton, 2013 U.S. Dist. LEXIS 86298, at *6. Every case cited by 1863 PAC,




^ Plaintiffs other authorities are inapplicable as they involve other Telephone Consumer Protection Act
("TCPA")violations and/or were on summaryjudgment. Torres v. Nat'l Enter. Sys., No. 12 C 2267,2012
U.S. Dist. LEXIS 110514, at *10(N.D. 111. Aug. 7, 2012)(analyzing, on summary judgment, elements to
plead artificial or prerecorded voice violation); Stewart v. T-Mobile USA, Inc., 124 F. Supp. 3d 729, 732
(D.S.C. 2015)(allegations regarding receipt ofprerecorded message); Mickey v. Voxernet LLC,887 F. Supp.
2d 1125,1130(W.D. Wash.2012)(Plaintiff pled with sufficient specificity how the Defendant's application
used "equipment" or "hardware" that may be a autodialer or predictive dialer); Lemieux v. Lender
Processing Ctr., No. 16-cv-1850,2017 U.S. Dist. LEXIS 47139, at *13(S.D. Cal. Mar.24, 2017)(plaintiff
alleged multiple facts, including that plaintiff heard a pause and/or clicking noise before defendants*
representative came on the line, sufficient for the allegation that an autodialer was used).
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 5 of 8 PageID #: 82



and indeed Plaintiff, supports this conclusion. Without sufficient facts to support her claim, the

Amended Complaint should be dismissed.

           B. Plaintiffs Argument Regarding "Notice Pleading" Is Unconvincing.

       Sensing the autodialer allegations are lacking, Plaintiffs Opposition attempts to weaken

the well-established Twombly and Iqbal standard by stating that a notice-pleading standard remains

in effect, and that cases decided after Twombly and Iqbal "merely expanded on the idea of notice

by requiring a court to consider the 'plausibility' of pleadings." (EOF No. 75). But the Fourth

Circuit has affirmed that "elements of a cause of action, and bare assertions devoid of further

factual enhancement fail to constitute well-pled facts for Rule 12(b)(6) purposes."            Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). "Ultimately, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Id.

        With hundreds of cases analyzing the "plausibility" standard in the context of motions to

dismiss,^ the plausibility standard in Twombly and Iqbal applies to the Amended Complaint, which

relies on conclusory allegations that an autodialer was used. Plaintiffs Opposition, in relying on

case law denying motions to dismiss where a SMS short code was used — a key fact missing here

- demonstrates that the Amended Complaint lacks sufficient factual allegations. Without facts to

support the autodialer allegation. Plaintiff has not established a plausible claim. Accordingly,this
Court must dismiss Plaintiffs Amended Complaint.




^ To support the notice-pleading standard, Plaintiffcites Sansotta v. Town ofNags Head,724 F.3d 533(4th
Cir. 2013), which was a case at the summaiyjudgement stage.
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 6 of 8 PageID #: 83



            C. The Lansing Declaration Is Irrelevant and Cannot Be Considered At The
               Rule 12(b)(6) Stage.

       There are two problems with Plaintiff attaching the Lansing Declaration to her Opposition.

First, it is irrelevant. The issue is whether the Amended Complaint states a claim, not whether the

Lansing Declaration satisfies Plaintiffs Counsel. 1863 PAC referenced the Declaration in its

Motion only to highlight Plaintiffs lack of pre-suit investigation, particularly with the Amended

Complaint. Second,it is procedurally improper. Consideration ofthe Lansing Declaration would

convert 1863 PAC's Rule 12(b)(6) motion into a motion for summary judgment. Because

"[f]aimess dictates that, absent some persuasive justification, the moving party should be able to

obtain the benefit of the particular rule he or she has chosen to move under," Wilson v. Karnes,

No. 2:06-CV-392, 2007 U.S. Dist. LEXIS 86543, at *8(S.D. Ohio Nov. 26,2007).

        1863 PAC provided the Lansing Declaration to Plaintiffs Counsel in the interests of

efficiency and in the spirit ofgood faith. It was evidently a futile act. The Declaration only spurred

vague requests for more information and was ultimately dismissed as "self-serving." It certainly

did not spur Plaintiffto asses her claim. It was also ignored, because it answers the question about
"how the message was sent."{Compare Pi's 0pp., p. 3 with Lansing Declaration                  3, 7, 9,10).^
But Plaintiff is not entitled to move the goalposts and subject 1863 PAC to further expense in the

hopes something will "turn up," while simultaneously eschewing any pre-suit investigation or

asserting claims without a sufficient factual basis. E.g., Whittington v. Ohio River Co.., 115 F.R.D.

201,206-07(E.D. Ky. 1987)("A defendant must not bejoined...merely in the hope that discovery

will turn up something...The cost ofdetermining whether a defendant should be named ... must

be borne by the plaintiff... before the suit is filed.")


^ Plaintiff also asked how the numbers are "loaded into the system," but that is irrelevant to the autodialer
analysis. 47 U.S.C. § 227(a)(l)(defining autodialer by whether it has the capacity to "store or produce"
numbers and to "dial" such numbers).
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 7 of 8 PageID #: 84




III.   CONCLUSION

       For the foregoing reasons, this Court should grant Defendant 1863 PAC's Motion and

dismiss the Amended Complaint with prejudice.




                                                 s/ Carol P. Smith
                                                 Carol P. Smith(WVSB# 5058)
                                                 Frost Brown Todd LLC
                                                 500 Virginia Street East
                                                  Suite 1100
                                                  Charleston, WV 25301
                                                  csmith@fbtlaw.com


                                                 Attorneyfor Defendant
                                                  1863 PAC, LTD.
 Case 3:18-cv-00173-GMG Document 16 Filed 03/04/19 Page 8 of 8 PageID #: 85




                      IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                          MARTINSBURG DIVISION

MARIAH NORTON,

                      Plaintiff,
                                                 CaseNo.:3:18-CV-173
              V.

                                                 Judge Gina M. Groh
1863 PAC,LTD.,etal..

                      Defendants.


                                   CERTIFICATE OF SERVICE


       I hereby certify that on March 4,2019,1 electronically filed the foregoing Defendant 1863

Pac, Ltd.'s Reply in Support of its Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) with

the Clerk ofthe Court using the CM/ECF system, which will send notification ofsuch filing to the

following:


       Stephen G. Skinner(WV Bar No.6725)
       SKINNER LAW FIRM
       P.O. Box 487
       Charles Town, WV 25414
       (304)725-7029
       (304)725-4082 facsimile
       sskinner@skinnerfirm.com

       Attorneyfor Plaintiff



                                                   s/ Carol P. Smith
                                                   Carol P. Smith

                                                   Attorneyfor Defendant
                                                   1863 PAC, LTD.
